Citation Nr: 1020543	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  07-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1998 to 
June 2005.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied service connection for a 
left hip disorder.

This matter was previously before the Board in January 2009, 
at which time it was remanded for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.  

As support for her claim, the Veteran presented testimony at 
a videoconference hearing before the undersigned Veterans Law 
Judge in July 2008.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.  At 
the time of the hearing, the Veteran submitted additional 
evidence.  The submission of such evidence was accompanied by 
a waiver of RO consideration.  38 C.F.R. 
§ 20.1304(c) (2009).

The Veteran also had perfected an appeal of an issue 
regarding service connection for a lumbar spine disorder by 
filing a notice of disagreement (NOD) and substantive appeal 
(e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).  However, 
in a November 2009 rating decision, the RO granted service 
connection for this issue with a 10 percent disability 
rating.  The Veteran has not appealed either the initial 
rating or effective date assigned for this condition.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the 
Veteran must separately appeal these downstream issues).  
Therefore, this issue is not before the Board.
 

FINDINGS OF FACT

There is no competent medical evidence of a current diagnosis 
of a left hip disorder.


CONCLUSION OF LAW

A left hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in June 2005, May 
2006, and February 2009.  These letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate her claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence she was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The May 2006 VCAA letter also advised the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Additionally, in the February 2009 
VCAA letter, the RO informed the Veteran of additional 
information necessary to establish service connection for a 
disability as secondary to a service-connected disability.  
Thus, she has received all required notice in this case, such 
that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in May 2006, after issuance of the initial 
unfavorable AOJ decision in May 2006.  However, both the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in June 
2005, followed by subsequent VCAA and Dingess notice in May 
2006, the RO readjudicated the claim in an SOC issued in 
April 2007 and two SSOCs dated in July 2007 and November 
2009.  Thus, the timing defect in the notice has been 
rectified.  In any event, the Veteran has never alleged how 
any timing error prevented her from meaningfully 
participating in the adjudication of her claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs).  Private 
treatment records also have been associated with the claims 
file.  Further, the Veteran and her representative have 
submitted several statements in support of her claim.  The 
Veteran also provided testimony at a videoconference hearing 
in July 2008.  She also was provided a VA examination in 
connection with her claim.  Therefore, there is no indication 
that any additional evidence remains outstanding, and the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its January 2009 remand.  Specifically, the 
RO was instructed to 1) ask the Veteran to identify all 
health care providers who have treated her for the disability 
at issue since June 2005 and obtain records from the 
identified providers, 2) provide the Veteran with a VA 
examination, and 3) issue her current VCAA notice regarding 
secondary service connection.  The Board finds that the RO 
complied with these instructions.  The Board further finds 
that the October 2009 VA examination report substantially 
complies with the Board's January 2009 remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998). 

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

A disability that is proximately due to or the result of a 
service-connected disease or injury also may be service-
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service- 
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a Veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran contends that she began to 
experience pain in her left hip after running, long marches, 
and sitting for long periods of time.  She also indicated 
that she would experience pain in her knees and back, which 
would extend to her left hip.  See videoconference hearing 
transcript dated in July 2008 and VA examination report dated 
in October 2009.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the claims file is completely devoid of 
any medical evidence indicating any current left hip 
disorder.  Although treatment records dated in June 2005 show 
complaints of left hip pain, there was no diagnosis of a left 
hip disorder at the time.  While the Board notes that a March 
2007 VA examination report indicates a diagnosis of left hip 
strain, there was no evidence of a definitive diagnosis of a 
left hip disorder prior to that VA examination or since then.  
A more recent VA examination in October 2009 found the left 
hip to be normal and no diagnosis, aside from left hip pain, 
to support the Veteran's claim.  The evidence of record 
overwhelmingly supports the October 2009 VA examiner's 
finding that there is no left hip disorder.  Further, the 
Board emphasizes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez- Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  Thus, although the Veteran 
is competent to state that she experiences pain in her left 
hip, she is not competent to diagnose herself with a left hip 
disorder, which requires a medical diagnosis by a medical 
professional.  Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Therefore, absent 
competent evidence of a current disability, service 
connection cannot be granted for an alleged left hip 
disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  

The Board emphasizes that, although the Veteran is competent 
to state that she experiences symptoms of pain in her left 
hip, she is not competent to render an opinion as to the 
medical etiology of any current symptoms she experiences, 
absent evidence showing that she has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for a left hip disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


